DETAILED ACTION
ALLOWABLE SUBJECT MATTER
Claims 7-21 and 23-27 are allowed.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.		
The application has been amended as follows: 	
					
In the Claims:											In Claim 7, line 16 on Page 2, after “step”, “reveal” has been replaced with --reveals--.													In Claim 14, line 11 on Page 4, after “dummy”, “strips” has been replaced with --strip--.														In Claim 14, line 12 on Page 4, “intersect” has been replaced with --intersects--.		In Claim 14, line 15 on Page 4, after “dummy”, “strips intersect” has been replaced with --strip intersects--.									In Claim 14, line 17 on Page 4, after “with”, --a-- has been inserted.				In Claim 21, line 9 on Page 5, after “dummy”, “stirp” has been replaced with --strip--.													In Claim 21, line 3 on Page 6, after “below”, “a” has been replaced with --another-

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art You et al. (US 2016/0204264 A1), Cheng et al. (US 2016/0099337 A1), Chang et al. (US 2015/0236123 A1), and Kim et al. (US 2017/0162674 A1). You et al., Cheng et al., Chang et al., and  Kim et al. do not teach or suggest fairly, either singularly or in combination wherein the second etching step is performed using a second etching gas (chlorine) with a smaller molecular weight of ion as compared to the first etching gas (bromine).							Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record is considered pertinent to Applicants’ disclosure: Shen et al. (US 2019/0027569 A1).								Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815